DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 allowed.
                                         Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance.

Gai et al (US 20160171928) teach the following:
Further, optionally, the first switching transistor T1, the second switching transistor T2, the third switching transistor T3, the fourth switching transistor T5, the fifth switching transistor T6 and the driving transistor T4 are selected individually from any one of poly silicon TFT, amorphous silicon TFT, Oxide TFT and Organic TFT; and all of them are N type TFTs, wherein the first electrodes thereof are drains and the second electrode thereof are sources [0039].

Regarding claim 1, the prior art does not teach a display having an array of pixels, the display comprising: a substrate; a buffer layer formed over the substrate; thin-film transistor structures for the array of pixels, wherein the buffer layer is interposed between the substrate and the thin-film transistor structures, wherein the thin-film transistor structures include a silicon transistor and an oxide transistor, wherein the silicon transistor comprises a polysilicon channel and a first gate, wherein the polysilicon channel is interposed between the buffer layer and the first gate, wherein the oxide transistor comprises a semiconducting oxide layer and a second gate, wherein the semiconducting oxide layer is interposed between the buffer layer and the second gate; and a light shield that is interposed between the substrate and at least one of the silicon transistor and the oxide transistor.

Regarding claims 13, the prior art does not teach a display having an array of pixels, the display comprising: a substrate; a buffer layer formed over the substrate; thin-film transistor structures for the array of pixels, wherein the buffer layer is interposed between the substrate and the thin-film transistor structures, wherein the thin-film transistor structures include a silicon transistor and an oxide transistor, wherein the silicon transistor comprises a polysilicon channel and a first gate, wherein the polysilicon channel is interposed between the buffer layer and the first gate, wherein the oxide transistor comprises a semiconducting oxide layer and a second gate, wherein the semiconducting oxide layer is interposed between the buffer layer and the second gate; and a light shield that is interposed between the substrate and the buffer layer, wherein the light shield overlaps at least one of the silicon transistor and the oxide transistor.

Regarding claim 19, the prior art does not teach A display having an array of pixels, the display comprising: a substrate; a buffer layer formed over the substrate; , wherein the silicon transistor comprises a polysilicon channel and a first gate, wherein the polysilicon channel is interposed between the buffer layer and the first gate, wherein the oxide transistor comprises a semiconducting oxide layer and a second gate, wherein the second gate is interposed between the buffer layer and the semiconducting oxide layer; and a light shield that is interposed between the substrate and at least one of the silicon transistor and the oxide transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ABBAS I ABDULSELAM/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        September 12, 2021